 1 Warren Lipschitz*
     wlipschitz@mckoolsmith.com
 2 MCKOOL SMITH, P.C.
     300 Crescent Court, Suite 1500
 3 Dallas, Texas 75201
     Telephone: (214) 978-4000
 4 Facsimile: (214) 978-4044

 5 Eliza Beeney*
     ebeeney@mckoolsmith.com
 6 MCKOOL SMITH, P.C.
     One Manhattan West
 7 395 9th Avenue, 50th Floor
     New York, NY 10001-8603
 8 Telephone: (212) 402-9400
     Facsimile: (212) 402-9444
 9
     James R. Patterson, SBN 211102
10 jim@pattersonlawgroup.com
     Jennifer M. French, SBN 265422
11 jenn@pattersonlawgroup.com
     PATTERSON LAW GROUP, APC
12 1350 Columbia Street, Unit 603
     San Diego, California 92101
13 Telephone: (619) 756-6990
     Facsimile: (619) 756-6991
14
     *pro hac vice application forthcoming
15
     Attorneys for Applicant
16 Nokia Technologies Oy

17                        UNITED STATES DISTRICT COURT
18
                        SOUTHERN DISTRICT OF CALIFORNIA
19

20 In Re Ex Parte Application of Nokia       CASE NO.: 21MC1011
     Technologies Oy,
21                                           NOTICE OF PARTY WITH
                 Applicant,                  FINANCIAL INTEREST AND
22                                           CORPORATE DISCLOSURE
     For an Order Pursuant to 28 U.S.C.      STATEMENT
23 § 1782 Granting Leave to Obtain
     Discovery from Qualcomm Incorporated
24 for use in Foreign Proceedings.

25

26

27

28

                  NOKIA’S NOTICE OF PARTY WITH FINANCIAL INTEREST
                      AND CORPORATE DISCLOSURE STATEMENT
 1        Applicant Nokia Technologies Oy, by and through its undersigned attorneys,
 2 hereby submits the following statement in accordance with Rule 7.1 of the Federal

 3 Rules of Civil Procedure and Local Rule 40.2.

 4        Nokia Corporation is the parent corporation of Nokia Technologies Oy and
 5 owns more than 10% of its stock. Neither Nokia Corporation nor Nokia Technologies

 6 Oy is a publicly held corporation.

 7

 8                                             DATED: July 9, 2021
 9
                                               /s/ Jennifer M. French
10

11
                                               Warren Lipschitz*
                                               wlipschitz@mckoolsmith.com
                                               MCKOOL SMITH, P.C.
12                                             300 Crescent Court, Suite 1500
                                               Dallas, Texas 75201
13                                             Telephone: (214) 978-4000
                                               Facsimile: (214) 978-4044
14
                                               Eliza Beeney*
15                                             ebeeney@mckoolsmith.com
                                               MCKOOL SMITH, P.C.
16                                             One Manhattan West
                                               395 9th Avenue, 50th Floor
17                                             New York, NY 10001-8603
                                               Telephone: (212) 402-9400
18                                             Facsimile: (212) 402-9444
19                                             James R. Patterson, SBN 211102
                                               jim@pattersonlawgroup.com
20                                             Jennifer M. French, SBN 265422
                                               jenn@pattersonlawgroup.com
21                                             PATTERSON LAW GROUP, APC
                                               1350 Columbia Street, Unit 603
22                                             San Diego, California 92101
                                               Telephone: (619) 756-6990
23                                             Facsimile: (619) 756-6991
24                                             *pro hac vice application forthcoming
25                                             Attorneys for Applicant
                                               Nokia Technologies Oy
26

27

28                                         1

                 NOKIA’S NOTICE OF PARTY WITH FINANCIAL INTEREST
                     AND CORPORATE DISCLOSURE STATEMENT
